        Case 8:18-cv-03653-PWG Document 39 Filed 05/06/20 Page 1 of 13



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                   Southern Division

ANTHONY PEPICELLI                                  *
individually and on behalf of all
others similarly situated,                         *

       Plaintiffs,                                 *

v.                                                 *           Case No.: 18-cv-03653-PWG

FEDEX CORPORATE SERVICES, INC.,                    *

       Defendant.                                  *

*      *       *       *       *       *       *       *       *       *       *       *       *

                           MEMORANDUM OPINION AND ORDER

       Plaintiff, Anthony Pepicelli, individually and on behalf of all others similarly situated, filed

suit against Defendant, FedEx Corporate Services, Inc. (“FedEx”), asserting a violation of the

plaintiff’s rights under the Telephone Consumer Protection Act, 47 U.S.C. § 227, et seq. (the

“TCPA”). Am. Compl., ECF No. 30. Pending before the Court is Defendant’s Motion for

Summary Judgment, ECF No. 36.1 FedEx argues that the Court should grant its Motion for

Summary Judgment because the text messages were sent pursuant to an exemption to the TCPA

granted by the Federal Communications Commission (“FCC”). Mot. Mem. 2, ECF No. 36-1. The

Court is required to grant motions for summary judgment when the moving party demonstrates,

through “particular parts of materials in the record, including depositions, documents,

electronically stored information, affidavits or declarations, stipulations . . . , admissions,

interrogatory answers, or other materials,” that “there is no genuine dispute as to any material fact


1
        The motion has been fully briefed. See ECF No. 36, ECF No. 37, ECF No. 38. A hearing
is not necessary. See Loc. R. 105.6 (D. Md. 2018).
        Case 8:18-cv-03653-PWG Document 39 Filed 05/06/20 Page 2 of 13



and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a), (c)(1)(A); see

Baldwin v. City of Greensboro, 714 F.3d 828, 833 (4th Cir. 2013). Because I find that there is no

genuine dispute of material fact regarding the texts being sent pursuant to an exemption to the

TCPA, the Motion for Summary Judgment is GRANTED.

                                         BACKGROUND

I.     Factual Background

       FedEx collects the cellphone numbers of its customers in its ordinary course of business.

Am. Compl. 6. FedEx uses cellphone numbers to send customers text messages in order to notify

them about the status of their package deliveries. Id. Pepicelli claims to be a recipient of

unsolicited and unwanted automated text messages sent by FedEx to his cellphone. Id. Pepicelli

began receiving text messages from FedEx on or around August of 2017. Id. He claims to have

no connection to the customer or the packages related to the text messages received. Id. Pepicelli

also asserts that his cellphone number has been registered on the National Do Not Call Registry

for two years prior to the filing of this suit. Id. at 6-7. Pepicelli estimates to have received more

than six unauthorized and unsolicited text messages from FedEx over a period of four years. Id.

at 7. He was not charged for any of the text messages. Mot. Mem. at 6. He received no text

messages in the form of telemarketing, solicitation, or advertising, and they were all less than 160

characters. Id. Pepicelli was offered the ability to opt out of receiving future delivery notification

calls and messages by replying “STOP” to the text messages, but he did not. Id. at 7.

       The content of each individual text message sent to Pepicelli was a variation of the

following:

               Free FedEx alert: Signature req’d by someone at your address for
               package delivery 08/17. fedex.com/776980090563/en_US. Reply
               STOP to stop msgs.




                                                   2
        Case 8:18-cv-03653-PWG Document 39 Filed 05/06/20 Page 3 of 13



Id. at 7-8 (citing Mot. Ex. C ¶ 13, ECF No. 36-4). FedEx reports that Pepicelli was sent a total of

20 text messages between August 16, 2016 and October 15, 2018. Id. Six of the messages were

related to packages where the package recipient name was Anthony Pepicelli, and in each case,

the cellphone number was provided by the shipper as the number for the package recipient, and

only one message per package was sent. Mot. Ex. C ¶¶ 5, 11. Pepicelli does not dispute this but

asserts that he received more than ten unauthorized texts sent to his cellular phone. Pl.’s Resp. 1,

5, ECF No. 37.

II.    Procedural Background

       On November 28, 2018, Pepicelli and Amberlyn Johnston filed a purported class action

complaint against FedEx. Compl., ECF No. 1. In February 2019, the parties participated in a

status conference with the Court, during which it was determined that it would be efficient to

resolve a potentially dispositive legal issue before addressing class claims, and an amended

scheduling order was approved. See ECF Nos. 24-27. Plaintiffs then moved to amend their

original Complaint to dismiss Amberlyn Johnston’s claims, and the motion was granted as

unopposed. ECF Nos. 28-29. 2

       The First Amended Class Action Complaint alleging that FedEx violated federal law by

sending unauthorized and unsolicited automated text messages to the cellphones of consumers

without their consent was filed on March 26, 2019, and it is the operative Complaint. Am. Compl.,

ECF No. 30. Pepicelli specifically alleges that by initiating these unauthorized texts, FedEx

violated his statutory rights, which resulted in actual harm. Id. at 1-2. Pepicelli alleges two causes

of action: (1) Violations of the TCPA; and (2) Knowing and/or Willful Violations of the TCPA.



2
        Amberlyn Johnston was terminated on March 29, 2019 and recorded by the clerk on April 1, 2019
in accordance with the Amended Complaint, ECF No. 30.


                                                   3
        Case 8:18-cv-03653-PWG Document 39 Filed 05/06/20 Page 4 of 13



Id. at 12-13. He seeks an injunction requiring FedEx to cease all unauthorized automated texting

activity, an award of actual and statutory damages to Plaintiff and members of the class, including

treble damages for willful violation, and attorneys’ fees. Id. at 2, 13-14.

       Currently pending before the court is Defendant’s Motion for Summary Judgment, ECF

No. 36. In brief, it contends that the alleged texts were sent pursuant to an exemption to the TCPA

(“the Exemption”) as established by the FCC. Mot. Mem. 1-2. Because of the Exemption, FedEx

contends that the TCPA was not violated, and requests that judgment be granted in its favor as a

matter of law. Id.

III.   Statutory Background

       A.      Telephone Consumer Protection Act

       In 1991, Congress passed the Telephone Consumer Protection Act (“TCPA”). It was

enacted in response to a growing number of consumer complaints regarding telemarketing

practices. The purpose of this bill was “to protect the privacy interests of residential telephone

subscribers by placing restrictions on unsolicited, automated telephone calls to the home and to

facilitate interstate commerce by restricting certain uses of facsimile ([f]ax) machines and

automatic dialers.” S. REP. 102-178, 1, 1991 U.S.C.C.A.N. 1968, 1968. The legislation was

introduced as a result of increased consumer complaints directly related to unwanted advertising

and solicitation from telemarketing phone calls. Id. The TCPA states,

               [i]t shall be unlawful for any person within the United States, or any
               person outside the United States if the recipient is within the United
               States-- to make any call (other than a call made for emergency
               purposes or made with the prior express consent of the called party)
               using any automatic telephone dialing system or an artificial or
               prerecorded voice-- to any telephone number assigned to a paging
               service, cellular telephone service, specialized mobile radio service,
               or other radio common carrier service, or any service for which the




                                                   4
        Case 8:18-cv-03653-PWG Document 39 Filed 05/06/20 Page 5 of 13



               called party is charged for the call, unless such call is made solely
               to collect a debt owed to or guaranteed by the United States.

47 U.S.C. § 227(b)(1)(A)(iii).

       The TCPA defines an “automatic telephone dialing system” as “equipment which has the

capacity—(A) to store or produce telephone numbers to be called, using a random or sequential

number generator; and (B) to dial such numbers.” 47 U.S.C. § 227(a)(1)(A)-(B). Federal courts

have held that while the TCPA does not expressly define “call,” as referenced in 47 U.S.C. §

227(b)(1)(A)(iii), the Federal Communications Commission (“FCC”) has determined that the

TCPA “encompasses both voice calls and text calls to wireless numbers including, for example,

short message service (SMS) calls . . . .” Satterfield v. Simon & Schuster, Inc., 569 F.3d 946, 952

(9th Cir. 2009) (quoting In re Rules and Regulations Implementing the Telephone Consumer

Protection Act of 1991, Report and Order, 18 FCC Rcd. 14014, 14115 (July 3, 2003). The FCC

further ruled that the “prohibition on using automatic telephone dialing systems to make calls to

wireless phone numbers applies to text messages (e.g., phone-to-phone SMS).” Id. (quoting In

the Matter of Rules and Regulations Implementing the Controlling the Assault of Non–Solicited

Pornography and Marketing Act of 2003; Rules and Regulations Implementing the Telephone

Consumer Protection Act of 1991, 19 FCC Rcd. 15927, 15934 (August 12, 2004)).

       When the TCPA was enacted, Congress authorized the FCC to implement exemptions for

commercial calls that “(I) will not adversely affect the privacy rights that this section is intended

to protect; and (II) do not include the transmission of any unsolicited advertisement.” 47 U.S.C.

§ 227(b)(2)(B)(ii). Congress further authorized the FCC to exempt by rule or order “calls to a

telephone number assigned to a cellular telephone service that are not charged to the called party,

subject to such conditions as the Commission may prescribe as necessary in the interest of the

privacy rights this section is intended to protect.” 47 U.S.C. § 227(b)(2)(C).



                                                   5
         Case 8:18-cv-03653-PWG Document 39 Filed 05/06/20 Page 6 of 13



        B.      Federal Communications Commission Exemption

        In 2012, the Cargo Airline Association (“CAA”) filed a “Petition for Expedited Declaratory

Ruling” (“the Petition”) with the FCC. In the Matter of Cargo Airline Association Petition for

Expedited Declaratory Ruling (“FCC 14-32 Order”), 29 FCC Rcd. 3432, 3433 (Mar. 27, 2014).

The CAA sought a clarification that package delivery companies can rely upon the information

provided by the package sender, including representations by a package sender that it has obtained

the requisite prior consent from the recipient to send informational calls and texts related to

package delivery.     Id.   Alternately, the CAA asked the FCC to declare package delivery

notifications exempt from the TCPA’s consent requirements for calls and text messages to

cellphone numbers that are not charged for the call or text message. Id.3 After seeking public

comment, the FCC granted CAA’s request “to exempt its proposed free-to-end-user notifications

to consumers’ wireless phones, subject to certain conditions.” Id. at 3425. Specifically, the FCC

found that “CAA has identified means to ensure the notifications are not charged to consumers,

and a set of conditions on the notifications that, with the modifications we describe here, are

consistent with the TCPA’s privacy goals.” Id. Because the FCC granted the exemption request,

it did not reach the request for clarification. Id.

        First, the FCC determined that CAA members could provide notifications without charge.

Id. at 3435-36. Second, the FCC found that the CAA’s seven proposed conditions, with some

modifications, protected consumers’ privacy interests. Id. at 3436. The FCC adopted four of the



3
         The FCC noted that in 1992, it had “concluded that cellular carriers need not obtain additional
consent from their cellular subscribers prior to initiating autodialed or prerecorded calls for which the
cellular subscriber is not charged. Congress, however, added the Section 227(b)(2)(C) exemption provision
to the statute after this 1992 Commission ruling.” FCC 14-32 Order, 29 FCC Rcd. at 3433 n. 25 (citing
Rules and Regulations Implementing the Telephone Consumer Protection Act of 1991, CC Docket No. 92-
90, Report and Order, 7 FCC Rcd 8752, 8774, para. 45 (1992) (1992 TCPA Order); Telephone Disclosure
and Dispute Resolution Act, Pub. L. No. 102-556, 106 Stat 4181 (1992)).


                                                      6
        Case 8:18-cv-03653-PWG Document 39 Filed 05/06/20 Page 7 of 13



CAA’s proposed conditions without modification, and three conditions “with modest, but

important, changes essential to the protection of consumers’ privacy interests.” Id. The FCC

determined that text messages are exempted from the regulations established by the TCPA if they

meet the following seven conditions:

              1) a notification must be sent, if at all, only to the telephone number
              for the package recipient;
              2) notifications must identify the name of the delivery company and
              include contact information for the delivery company;
              3) notifications must not include any telemarketing, solicitation, or
              advertising content;
              4) voice call and text message notifications must be concise,
              generally one minute or less in length for voice calls and one
              message of 160 characters or less in length for text messages;
              5) delivery companies shall send only one notification (whether by
              voice call or text message) per package, except that one additional
              notification may be sent to a consumer for each of the following two
              attempts to obtain the recipient’s signature when the signatory was
              not available to sign for the package on the previous delivery
              attempt;
              6) delivery companies relying on this exemption must offer parties
              the ability to opt out of receiving future delivery notification calls
              and messages and must honor the opt-out requests within a
              reasonable time from the date such request is made, not to exceed
              thirty days; and,
              7) each notification must include information on how to opt out of
              future delivery notifications; voice call notifications that could be
              answered by a live person must include an automated, interactive
              voice- and/or key press-activated opt-out mechanism that enables
              the called person to make an opt-out request prior to terminating the
              call; voice call notifications that could be answered by an answering
              machine or voice mail service must include a toll-free number that
              the consumer can call to opt out of future package delivery
              notifications; text notifications must include the ability for the
              recipient to opt out by replying “STOP.”

Id. at 3437–38. The FCC found that “these notifications are the types of normal, expected

communications the TCPA was not designed to hinder.” Id. The FCC further noted that “a




                                                  7
         Case 8:18-cv-03653-PWG Document 39 Filed 05/06/20 Page 8 of 13



delivery company may not claim this exemption for any text that is charged to the called party”4

and “and will not be liable for any message that is not charged to the called party and is compliant

with the stated conditions.” Id. at 3436.

                                    STANDARD OF REVIEW

        Summary judgment is proper when the moving party demonstrates, through “particular

parts of materials in the record, including depositions, documents, electronically stored

information, affidavits or declarations, stipulations . . . admissions, interrogatory answers, or other

materials,” that “there is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a), (c)(1)(A); see Baldwin, 714 F.3d at 833. “A

disputed fact presents a genuine issue ‘if the evidence is such that a reasonable jury could return a

verdict for the non-moving party.’” Cole v. Prince George’s Cty., 798 F. Supp. 2d 739, 742 (D.

Md. 2011) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)).

        If this initial burden is met, the opposing party may not rest on the mere allegations in the

complaint. Anderson, 477 U.S. at 247-48. Rather, the burden shifts to the nonmoving party to

identify evidence showing that a genuine dispute exists as to material facts. See Matsushita Elec.

Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 585–87 & n.10 (1986). The existence of only a

“scintilla of evidence” is not enough to defeat a motion for summary judgment. Anderson, 477

U.S. at 251-52. Instead, the evidentiary materials submitted must show facts from which the finder

of fact reasonably could find for the party opposing summary judgment. Id. Where the record

taken as a whole could not lead a rational trier of fact to find for the non-moving party, summary

judgment is appropriate. Id. at 248–49.



4
       Including ensuring that the charge does not count against plan minutes or text message limits. FCC
14-32 Order, 29 FCC Rcd. at 3432.


                                                     8
           Case 8:18-cv-03653-PWG Document 39 Filed 05/06/20 Page 9 of 13



        In reviewing the evidence related to a motion for summary judgment, the Court considers

the facts in the light most favorable to the non-moving party if there is a genuine dispute as to

those facts. Ricci v. DeStefano, 557 U.S. 557, 586 (2009); George & Co., LLC v. Imagination

Entm’t Ltd., 575 F.3d 383, 391–92 (4th Cir. 2009); Dean v. Martinez, 336 F. Supp. 2d 477, 480

(D. Md. 2004). The Court must, however, also abide by the “affirmative obligation of the trial

judge to prevent factually unsupported claims and defenses from proceeding to trial.” Bouchat v.

Baltimore Ravens Football Club, Inc., 346 F.3d 514, 526 (4th Cir. 2003) (quoting Drewitt v. Pratt,

999 F.2d 774, 778-79 (4th Cir. 1993), and citing Celotex Corp. v. Catrett, 477 U.S. 317, 323-24

(1986)).

                                             DISCUSSION

        In this case, Pepicelli asserts that the text messages sent by FedEx to his cellphone violated

the TCPA because they were sent to his cellular device through an “automatic telephone dialing

system” without him having given prior written consent. See Pl.’s Ex. A at 8, ECF No. 37-1.

FedEx, however, argues that the text messages sent to Pepicelli fall under the Exemption

established by the FCC, and therefore, they did not violate the TCPA. Mot. Mem. 2.

        Here, there is no dispute that the messages that FedEx sent satisfy six of the seven FCC

exemption conditions. But Pepicelli argues that the first condition was not satisfied because it

states that the message can be sent only “to the telephone number for the package recipient.” Pl.’s

Resp. 2, 11-12. Pepicelli argues that it is undisputed that he was not the “package recipient” for

all of the text messages sent by FedEx.5 Id. He asserts that according to the plain language of the


5
         Although from the records of the messages sent to Pepicelli’s cellphone number, it appears that 6
of the 20 messages show the package recipient name as Anthony Pepicelli. Pl.’s Ex. C 7-8, ECF No. 37-1.
One of the recipients was identified as Karen Pepicelli. Id. All 20 messages were from a shipper identified
as TracFone, who designated Pepicelli’s number as the package recipient. Id. at 4, 8. In Pepicelli’s answer
to Interrogatory No. 7, he estimates that he made approximately 20 purchases from TracFone between


                                                      9
        Case 8:18-cv-03653-PWG Document 39 Filed 05/06/20 Page 10 of 13



Exemption, robocalls to consumers are not exempted from TCPA liability if they were sent to

someone other than the actual package recipient’s cellphone number, regardless whether the

number was supplied by the shipper. Id. In the alternative, Pepicelli argues that the Exemption

should be found unconstitutional as a content-based restriction on free speech. Id. at 1-2, 14.

FedEx asserts that the only reasonable interpretation of the first condition is that it refers to the

telephone number that was supplied by the shipper “for” the package recipient, as opposed to the

number “of” or “belonging to” the package recipient. Mot. Mem. 15-16. FedEx contends that this

is the only interpretation that is consistent with the intention and purpose of the Exemption, the

language in the remainder of the Exemption, as well as with the CAA’s petition that was granted

by the Exemption Order. Id. at 11-13.

        To resolve this dispute, I must interpret the language of FCC’s regulatory exemption to the

TCPA statute, specifically the meaning of “the telephone number for the package recipient.”

Generally, a court charged with interpreting statutory text must “look to the phrase’s ‘ordinary,

contemporary, common meaning, absent an indication Congress intended’ the statute’s language

‘to bear some different import.’” United States v. Abdelshafi, 592 F.3d 602, 607 (4th Cir. 2010)

(quoting Stephens ex rel. R.E. v. Astrue, 565 F.3d 131, 137 (4th Cir. 2009) ); see United States v.

Granados-Alvarado, 350 F. Supp. 3d 355, 2018 WL 5016610, at *8 (D. Md. 2018) (same).

Additionally, the court “cannot adopt a reading of [the statute] that renders part of the statute

superfluous over one that gives effect to its ‘every clause and word,’” as doing so would violate

the “well-established rule against surplusage.” United States v. Simms, 914 F.3d 229, 241 (4th Cir.

2019) (quoting United States v. Menasche, 348 U.S. 528, 538–39 (1955)) (quoting Inhabitants of




2016-2019, as part of his business selling cellular phones, parts, and TracFone SIM cards. Pl.’s Ex. A 12-
13, ECF No. 37-1.


                                                    10
        Case 8:18-cv-03653-PWG Document 39 Filed 05/06/20 Page 11 of 13



Montclair Twp. v. Ramsdell, 107 U.S. 147, 152 (1883)). Thus, to “drain [a] phrase ... of any effect”

would “violat[e] a cardinal rule of statutory construction.” Id.

        Considering the language used (“the telephone number for the package recipient”), the

context in which the language was used, and the broader context of the regulation and the statute

as a whole, I find that the first exemption condition is met if the notification is sent to the telephone

number provided by the shipper for the package recipient. The regulation uses the term “for” the

package recipient (as opposed to “of” the recipient), which is broader than a requirement that the

number actually belong to the person receiving the package. “For” is a function word, which in

this context, refers to “on behalf of” or “in favor of” the package recipient. See

https://www.merriam-webster.com/dictionary/for. The regulation does not specify the person or

entity that must provide the telephone number for the package recipient. But the only reasonable

interpretation of this language is that it includes the shipper of the package, as that is the person or

entity that determines the method of shipping that will be used and makes the arrangements with

the shipper for the delivery.

        The CAA’s Petition to the FCC stated that the first condition should be based on the number

given to the delivery service. See Def.’s Ex. B 2, ECF No. 36-3. The drafter of the Petition came

to this determination because of the self-evident fact that delivery companies “do not have any

direct contact with package recipients until the package has been shipped (and usually only at the

time of delivery).” Id. Looking to the purposes of the TCPA—“to prevent abusive telephone

marketing practices”6—combined with the objective of the FCC exemption, which is “to allow

package delivery companies to alert wireless consumers about their packages, as long as




6
        Krakauer v. Dish Network, L.L.C., 925 F.3d 643, 648 (4th Cir. 2019).


                                                    11
        Case 8:18-cv-03653-PWG Document 39 Filed 05/06/20 Page 12 of 13



consumers are not charged and may easily opt out of future messages if they wish,”7 the common

sense result is that the first condition permits the notification to be sent to the telephone number

that was provided to the shipping company by the person or entity sending the package to its

recipient.

        “[C]ontext is indisputably relevant to determining whether a particular call is actionable

under the TCPA.” Ryabyshchuck v. Citibank (South Dakota) N.A., No. 11–CV–1236–IEG

(WVG), 2012 WL 5379143, at *3 (S.D. Cal. Oct. 30, 2012). Courts have held that a single,

confirmatory text message is not a violation of the TCPA, and when a recipient of an autodialed

text has revoked consent, the text sender may immediately send one final autodialed text to confirm

the recipient’s opt-out request.      See, e.g., Ryabyshchuck, 2012 WL 5379143 at *3; FCC

Enforcement Advisory No. 2016-06, 31 FCC Rcd. 12615, 12616-17 (Nov. 18, 2016). Also, when

a caller reasonably relies on prior express consent and does not discover that the number has been

reassigned to another party prior to making the call or text, the caller is not liable for the first call

or text. FCC Enforcement Advisory No. 2016-06, 31 FCC Rcd. at 12617. Here, the FCC agreed

to allow “free to end user” text messages related to the package delivery to provide a needed

service without undue exposure to TCPA liability. FCC 14-32 Order, 29 FCC Rcd. at 3438. By

including the condition that only one notification could be sent to a consumer for each package

combined with a condition that the recipient could easily opt out of future notifications, the FCC

recognized the reality of how the package delivery process works, and the benefits to consumers,

while providing protection for consumers’ privacy rights. See id. at 3436-39 (“Taken as a whole,

we find that these conditions simultaneously fulfill our statutory obligation to protect consumers’




7
        FCC 14-32 Order, 29 FCC Rcd. at 3432.


                                                    12
        Case 8:18-cv-03653-PWG Document 39 Filed 05/06/20 Page 13 of 13



privacy interest in avoiding unwanted calls while allowing package delivery companies a

reasonable time in which to implement opt-out elections.”).

       Under the circumstances in this case, FedEx satisfied all the conditions of the Exemption,

and although each text message sent had a “STOP” option that allowed Pepicelli to easily opt out,

he chose not to exercise this option. Therefore, FedEx has a complete defense to Pepicelli’s claims,

and it did not violate the TCPA. FedEx’s motion for summary judgment is GRANTED.

       This Court lacks jurisdiction to review Pepicelli’s alternate argument that the FCC

Exemption Order is unconstitutional; if Pepicelli wishes to challenge the FCC Order, he must file

an action in “[t]he court of appeals (other than the United States Court of Appeals for the Federal

Circuit) [which] has exclusive jurisdiction to enjoin, set aside, suspend (in whole or in part), or to

determine the validity of all final orders of the Federal Communications Commission . . . .” 28

U.S.C. § 2342.

                                              ORDER

       Accordingly, it is, this 6th day of May, 2020, hereby ORDERED that


           1. Defendants’ Motion for Summary Judgment, ECF No. 36, IS GRANTED; and

           2. The CLERK is directed to CLOSE this case and provide a copy of this
              Memorandum Opinion and Order to Plaintiff and counsel for Defendants.

                                                                   /S/
                                                              Paul W. Grimm
                                                              United States District Judge




                                                  13
